UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6241


UNITED STATES OF AMERICA,

                  Plaintiff ─ Appellee,

          v.

JOHNNY GRAYSON,

                  Defendant ─ Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:08-cr-00046-FPS-JSK-1)


Submitted:   June 16, 2011                    Decided:   June 20, 2011


Before NIEMEYER and      GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Johnny Grayson, Appellant Pro Se.      Randolph John Bernard,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Johnny   Grayson     appeals   from   the   district   court’s

orders   denying   his   “Emergency      Request   for   Relocation   of

Supervised Release” and his motion for reconsideration.          We have

reviewed the record and find no reversible error.          Accordingly,

we affirm for the reasons stated by the district court.            United

States   v.   Grayson,   No.   5:08-cr-00046-FPS-JSK-1     (N.D.W.    Va.

Dec. 6, 2010 & Feb. 9, 2011).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                 AFFIRMED




                                   2